DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of species III, claims 7-8 and 17-18 in the reply filed on 08/17/2020 is acknowledged. Claims 9 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,2,11,12,21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Gibson et al. (2017/0323196).
As per claims 1 and 11, Gibson discloses in figure 2 an electronic device, comprising: an activation function functional block (255, see also figure 4d) that implements a specified activation function, the activation function functional block configured to: receive an input (output from 250), comprising a plurality of bits representing a numerical value; and generate (see figure 4d), based on the input, a result of the specified activation function as a result of a respective linear function associated with each range among three or more separate ranges into which the input falls (each ranges is specified by MSBs), the generating including: providing values of at least some of the plurality of bits of the input (MSBs) as select inputs for respective selection circuits (255); and selectively outputting, by each of the respective selection circuits, an output value based on that respective selection circuits select input and one or more value inputs of that respective selection circuit as claimed (255 can be seen as the respective selection circuits as it selecting values for C and M for deriving the output value based on the select input and input value as claimed.
	As per claims 2 and 12, Gibson discloses in figure 4d the select inputs includes providing at least one of a sign bit of the input and some of all of an integer portion of the input.
As per claims 21 and 23, the activation function functional block (255) is clearly a digital circuit including LUT, multiplier and adder, and thus inherently includes at least one of one AND gates, XOR gates, transmission gates, dynamic logic, and complex logic.
.

Claim(s) 1,2,11,12, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culurciello et al. (2018/0341495).
 	As per claims 1 and 11, Culurciello discloses in figure 2 and paragraph [0046] an electronic device having a specified activation function (ReLU) for generating, based on the input, a result of the specified activation function as a result of a respective linear function (f(x) = 0 or f(x)=x) associated with each range among three or more separate ranges into which the input falls (noting that the claim does not recite the associated linear function is different for each range, the values of x greater than zero can be seen as comprising a plurality of separate ranges associated with the same function f(x)=x).  It is noted that Culurciello does not specifically disclose an activation functional block for implementing the specified activation function that is configured to: providing values of at least some of the plurality of bits of the input as select inputs for respective selection circuits and selectively outputting, by each of the respective selection circuits, an output value based on that respective selection circuit's select input and one or more value inputs of that respective selection circuit.  However, Culurciello discloses in paragraph [0046] a non-limiting example of a hardware for implementing the specified activation function is a multiplexer circuit that use the most significant of the input as a select line and select either zero or the input as the output.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention 
	As per claims 2 and 12, Culurciello discloses in paragraph [0046] the select inputs includes providing at least a sign bit of the input.
 	As per claims 20 and 22, the claimed feature would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed in inventions because a multi-bit multiplexer commonly is commonly implemented by bit-multiplexers.
 As per claims 21 and 23, the recited feature that the selection circuits include at least one of one AND gates, XOR gates, transmission gates, dynamic logic, and complex logic would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because they, either some or all, are well-known elements of a selection circuit

Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed on 08/25/2021 have been fully considered but they are not persuasive with respect to Culurciello et al because the claims do not recite the associated linear function is different for each range, therefore in Culurciello et at the values of x greater than zero can be seen as comprising a plurality of separate ranges .


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182